Citation Nr: 0729131	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  05-41 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability, other than post-traumatic stress disorder (PTSD), 
and if so whether the reopened claim should be granted.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1970 to July 1971.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Cleveland, Ohio and Providence, Rhode Island 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran's claims file is currently in the jurisdiction of 
the Providence RO.

In May 2007, a hearing before the undersigned Veterans Law 
Judge was held at the Providence RO.  A transcript of this 
hearing is of record.

The matters of entitlement to service connection for 
psychiatric disability other than PTSD based on de novo 
review and entitlement to service connection for PTSD are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.


FINDINGS OF FACT

1.  Unappealed March 1973, December 1973 and June 1997 rating 
decisions denied service connection for a psychiatric 
disability (other than PTSD).

2.  The evidence received since the June 1997 rating decision 
includes evidence that is neither cumulative nor redundant of 
the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
is sufficient to establish a reasonable possibility of 
substantiating the claim.  




CONCLUSIONS OF LAW

1.  The March 1973, December 1973 and June 1997 rating 
decisions are final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for psychiatric 
disability other than PTSD.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With regard to the claim to reopen, inasmuch as the 
determination below constitutes a full grant of that portion 
of the claim that is being addressed, there is no reason to 
belabor the impact of the VCAA on this matter.  

II.  Claim to Reopen

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served during a period of war after December 
31, 1946, is presumed to be in sound condition when entering 
into military service except for conditions noted on entrance 
examination, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108.  [38 
C.F.R. § 3.156(a), which defines "new and material evidence," 
was revised, effective for all claims to reopen filed on or 
after August 29, 2001.  The instant claim to reopen was filed 
after that date (in April 2004), and the new definition 
applies.]

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The veteran is seeking to reopen a claim for service 
connection for a psychiatric disability.  The claim was 
previously denied by the RO in March 1973 and December 1973 
rating decisions.  At that time, the RO held that the 
evidence showed that the veteran was discharged from service 
for reactive psychoneurotic depression, which existed prior 
to service and was not aggravated therein.  The evidence 
associated with the claims file in December 1973 consisted 
of: a September 1970 enlistment examination, which was 
negative for any psychiatric disability; an April 1971 NP 
clinic report and a May 1971 consultation report that show 
the veteran's complaints of bad dreams since his sister's 
death the previous year and findings that the veteran was 
moderately depressed and anxious; a June 1971 Medical Board 
Report that notes that the veteran was to be discharged for a 
disability that existed prior to service and was not 
aggravated therein; a January 1973 VA psychiatric examination 
report that notes a diagnosis of moderate psychoneurosis 
which was considered to have been aggravated in service; and 
a November 1973 statement from veteran, wherein he described 
being ordered to clean out the car that had transported a 
suicide victim to the hospital during service, an episode 
which caused him to have nightmares about his sister's death.  
The veteran was notified of these decisions and of his 
appellate rights; however, he did not appeal and the rating 
decisions became final.  See 38 U.S.C.A. § 7105.

In January 1996, the veteran submitted a claim seeking to 
reopen the previously disallowed claim.  In support of his 
claim, he submitted VA outpatient treatment records dated 
from 1993 to 1995, which show the veteran's ongoing treatment 
for depression.  In June 1997, the RO denied the veteran's 
claim to reopen, finding that no new and material evidence 
had been submitted to reopen the claim.  The veteran did not 
perfect an appeal of this decision; thus, the rating decision 
became final.  38 U.S.C.A. § 7105.  

In April 2004, the veteran again submitted an application to 
reopen the claim for service connection for a psychiatric 
disability.  The evidence submitted since June 1997 includes 
August 2004 and August 2005 statements from the veteran's 
treating psychotherapist, MCH, which note that the veteran 
was currently being treated for PTSD, anxiety and depression 
and essentially state that the veteran's military service 
"unquestionably contributed" to his psychiatric condition.  

These statements from MCH are new in that they contain 
information that was not considered in June 1997.  They are 
material in that they tend to show that the veteran's current 
psychiatric disability is related to his military service and 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the claim seeking service connection for a 
psychiatric disability may (and must) be reopened.


ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disability other than PTSD is granted.


REMAND

The veteran claims that he is entitled to service connection 
for a psychiatric disability, to include PTSD.  During a May 
2007 Travel Board hearing, the veteran testified that three 
military police officers from his barracks killed themselves 
during his tour of duty.  Most disturbing to the veteran was 
his roommate's suicide, because he was ordered to clean out 
the car where his roommate shot himself.  In various 
statements of record, the veteran reported that he began to 
have nightmares about his sister's recent death after he had 
to clean out the car.  He sought psychiatric help in service, 
and was ultimately discharged for psychoneurotic depression, 
which was characterized as having existed prior to service, 
not aggravated therein.  

The evidence of record includes VA treatment records dated 
from 2004 to 2005 which note a diagnosis of major depression 
without psychotic features and letters from the veteran's 
private psychotherapist dated in August 2004 and August 2005 
which note that the veteran was being treated for PTSD, 
depression and anxiety.  The Board finds that the veteran 
should be afforded a VA examination in order to determine the 
nature and etiology of his psychiatric disability or 
disabilities.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED to the RO via the AMC in 
Washington, D.C., for the following actions:

1.  With consideration of the 
additional testimony that the veteran 
provided at his hearing, undertake 
appropriate development to verify the 
supporting stressor(s) through the U.S. 
Army and Joint Services Records 
Research Center (JSRRC).  If the 
information provided by the veteran is 
considered insufficient, inform him of 
that fact and provide him with the 
opportunity to provide further details 
so as to justify contacting JSRRC.  If 
sufficient detail is present, copies of 
the veteran's DD Form 214, his 
personnel records, and any other 
relevant documents should be sent to 
the JSRRC, Kingman Building, Room 2C08, 
7701 Telegraph Road, Alexandria, VA, 
22315-3802, for verification of 
stressors.  The agency should be asked 
to provide any information that might 
corroborate the veteran's alleged 
stressors.  If the agency is unable to 
provide information regarding any of 
the stressors alleged by the veteran, 
it should provide specific confirmation 
of that fact.  Any recommended follow-
up action suggested by JSRRC should be 
accomplished.

2.  Arrange for the veteran to be 
afforded a VA examination by a 
psychiatrist to determine the nature and 
etiology of any currently present 
psychiatric disability.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

The examination and the report thereof 
should be in accordance with DSM-IV.  All 
indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should be supplied with a 
list of the veteran's verified 
stressor(s).  Based upon the review of 
the claims folders, the examiner should 
answer the following questions:  

i.  Identify all of the veteran's current 
psychiatric disorders and indicate the 
date of clinical onset of each disorder.   

ii.  If the onset was after service, is 
it as likely as not that such disability 
is causally related to service?

iii.  If the onset of the disorders 
listed in question #1 was before service, 
is the evidence clear and unmistakable 
that such disorder preexisted service?  
Did such preexisting disorder permanently 
increase in severity during service?  If 
the preexisting disorder did increase in 
severity in service, was the increase in 
severity clearly and unmistakably due to 
natural progression of the disorder?  

If the veteran is found to have PTSD in 
accordance with DSM-IV criteria, the 
examiner should specify the verified 
stressor(s) upon which the diagnosis is 
based.  If PTSD is not diagnosed, the 
examiner should explain why the veteran 
does not meet the criteria for this 
diagnosis.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

3.  Thereafter, readjudicate the issue of 
entitlement to service connection for a 
psychiatric disability, to include PTSD, 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order. By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


